UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04880-SVW (SK) Date October 18, 2019

 

 

Title Emanuel L. Boone v. Warden

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE: OPPOSITION TO
MOTION TO DISMISS

On June 4, 2019, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his 2016
conviction and sentence for assault with a deadly weapon. (ECF 1). On August 30, 2019,
Respondent moved to dismiss the Petition because it included an unexhausted claim. (ECF
12). Petitioner’s opposition was due September 30, 2019 (ECF 9 at 2), but none has been filed
as of today.

Failure to oppose a motion to dismiss may be deemed consent to the granting of the
motion. See L.R. 7-12. And the failure to oppose the motion to dismiss may be construed as a
failure to prosecute and obey court orders. See Fed. R. Civ. P 41(b); L.R. 41-1.

THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before November
18, 2019 why the Court should not dismiss the Petition for failure to file the required
opposition, for failure to exhaust state court remedies, and for lack of prosecution. Petitioner
may discharge this order by filing an opposition to the motion to dismiss by no
later than November 18, 2019. Alternatively, if Petitioner no longer wishes to pursue this
action, he may file a notice of voluntary dismissal using the attached Notice of Voluntary
Dismissal Form (CV-09).

If Petitioner does not file a timely response to this Order to Show Cause, the
Court may recommend involuntary or summary dismissal of this action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
